Exhibit 10.8

 

EXECUTION COPY

 

 

 

 

SUPPLEMENTAL SHAREHOLDERS AGREEMENT

 

DATED AS OF OCTOBER 11, 2005

 

By and Among

 

INLAND AMERICAN REAL ESTATE TRUST, INC.

 

 

AND

 

HOLDERS OF COMMON STOCK AND SERIES A PREFERRED STOCK
AS LISTED ON SCHEDULE A HERETO

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

 

1

 

 

 

 

 

ARTICLE II

 

TRANSFERS

 

3

 

 

 

 

 

Section 2.1.

 

Transfer Restrictions

 

3

 

 

 

 

 

Section 2.2.

 

Right of First Refusal

 

4

 

 

 

 

 

Section 2.3.

 

Transfer Mechanics

 

5

 

 

 

 

 

Section 2.4.

 

Transfers to Third Parties after the Holders Decline Their Right of First
Refusal

 

5

 

 

 

 

 

Section 2.5.

 

Miscellaneous

 

6

 

 

 

 

 

ARTICLE III

 

ADDITIONAL HOLDERS

 

6

 

 

 

 

 

Section 3.1.

 

Transferee of Holders

 

6

 

 

 

 

 

Section 3.2.

 

Supplementary Agreement

 

6

 

 

 

 

 

ARTICLE IV

 

MISCELLANEOUS

 

6

 

 

 

 

 

Section 4.1.

 

Binding Effect

 

6

 

 

 

 

 

Section 4.2.

 

Recapitalizations, Exchanges Affecting the Common Stock

 

6

 

 

 

 

 

Section 4.3.

 

Amendments

 

6

 

 

 

 

 

Section 4.4.

 

Notices

 

6

 

 

 

 

 

Section 4.5.

 

Applicable Law

 

8

 

 

 

 

 

Section 4.6.

 

Section Headings

 

8

 

 

 

 

 

Section 4.7.

 

Counterparts

 

8

 

 

 

 

 

Section 4.8.

 

Termination

 

8

 

 

 

 

 

Section 4.9.

 

Entire Agreement

 

8

 

 

 

 

 

Section 4.10.

 

Severability of Provisions

 

8

 

 

 

 

 

Section 4.11.

 

Consent to Jurisdiction

 

8

 

 

 

 

 

Section 4.12.

 

Waiver of Right to Jury Trial

 

8

 

 

 

 

 

Section 4.13.

 

Arbitration

 

9

 

 

 

 

 

Section 4.14.

 

No Conflicting Agreement

 

10

 

i

--------------------------------------------------------------------------------


 

SUPPLEMENTAL SHAREHOLDERS AGREEMENT

 

This SUPPLEMENTAL SHAREHOLDERS AGREEMENT (this “Agreement”), dated as of
October 11, 2005, is made and entered into by and among Inland American Real
Estate Trust, Inc. (“Inland”), the holders of common stock, par value $1.00 per
share (the “Common Stock”), of Minto Builders (Florida), Inc., a Florida
corporation (the “Company”) listed on Schedule A hereto (the “Common Stock
Holders”) and the holders of 3.5% Series A redeemable preferred stock, par value
$0.01 per share, of the Company (the “Series A Preferred Stock”) listed on
Schedule A hereto (the “Series A Holders”).  The parties hereto and any other
person who shall hereafter acquire shares of Capital Stock (as defined below) or
other voting securities of the Company pursuant to the provisions of and subject
to this Agreement or the Shareholders Agreement, dated as of the date hereof, by
and among the Company, Inland, the Common Stock Holders and the Series A
Holders, are sometimes referred to individually as a “Holder” and collectively
as “Holders.”

 

WHEREAS, the Company has entered into a Securities Purchase and Subscription
Agreement, dated as of the date hereof (the “Purchase Agreement”), with Inland
and the other parties named therein pursuant to which the Company has agreed to
issue and sell in several tranches, and Inland has agreed to purchase, for
$1,276 per share, 920,000 shares of convertible special voting stock, par value
$0.01 per share, of the Company (the “Voting Stock”) for an aggregate purchase
price of $1,173,920,000 (the “Transaction”);

 

WHEREAS, prior to the Transaction, Minto (Delaware), LLC, a Delaware limited
liability company, owns 23,000 shares of Common Stock and 207,000 shares of
Series A Preferred Stock;

 

WHEREAS, as a result of the Transaction, when fully subscribed, Inland will hold
up to 80% of the voting securities and value of the Company; and

 

WHEREAS, the Holders desire to provide herein for certain matters relating to
the transfer of Capital Stock of the Company.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

For all purposes of this Agreement, the following terms shall have the meanings
set forth in this Article I:

 

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with the Person specified and with
respect to Inland, the term “Affiliate” shall include any member of the Inland
Group.  For purposes of this definition, control of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

“Arbitrated Claim” has the meaning specified in Section 4.13.

 

--------------------------------------------------------------------------------


 

“Arbitration Answer” has the meaning specified in Section 4.13(c).

 

“Arbitration Claimants” has the meaning specified in Section 4.13(c).

 

“Arbitration Demand” has the meaning specified in Section 4.13(c).

 

“Arbitration Reply” has the meaning specified in Section 4.13(c).

 

“Arbitration Respondents” has the meaning specified in Section 4.13(c).

 

“Board” means the Board of Directors of the Company.

 

“Bona Fide Offer” means any offer, in writing, to purchase shares of Capital
Stock for cash, setting forth a specific purchase price and a closing date of no
more than sixty (60) days therefrom which is fully financed and not subject to
any material conditions.

 

“Business Day” means each day other than a Saturday, a Sunday or any other day
on which banking institutions in the State of Illinois or in the Province of
Ontario are authorized or obligated by law or executive order to be closed.

 

“Capital Stock” means the Common Stock, Voting Stock, and the Series A Preferred
Stock.

 

“Closing” means the closing on October 11, 2005 pursuant to the Purchase
Agreement.

 

“Common Stock” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Common Stock Holders” has the meaning specified in the introductory paragraph
to this Agreement.

 

“Company” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Default Offeree” has the meaning specified in Section 2.2(e) of this Agreement.

 

“Holder” or “Holders” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Inland” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Inland Group” means The Inland Group, Inc., a Delaware corporation, and any
direct or indirect wholly-owned subsidiary

 

“Offeree Notice” has the meaning specified in Section 2.2(b) of this Agreement.

 

“Offerees” has the meaning specified in Section 2.2(a) of this Agreement.

 

“Offeror” has the meaning specified in Section 2.2(a) of this Agreement.

 

“Offering Holder” has the meaning specified in Section 2.2(a) of this Agreement.

 

“Permitted Transferee” means, with respect to any Holder, (i) the Company or
(ii) any Affiliate of such Holder.

 

2

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation, association, trust,
joint venture, unincorporated organization, limited liability company, joint
stock company, and any government, governmental department or agency or
political subdivision thereof or any other entity.

 

“Purchase Agreement” has the meaning specified in the Recitals of this
Agreement.

 

“Put/Call Agreement” means the Put/Call Agreement, dated as of the date hereof,
by and among the Company, Inland, the Common Stock Holders and the Series A
Holders.

 

“Series A Holders” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Shareholders Agreement” means the Shareholders Agreement, dated as of the date
hereof, by and among the Company, Inland, the Common Stock Holders and the
Series A Holders.

 

“Series A Articles of Amendment” means the Articles of Amendment filed by the
Company and accepted for record by the State of Florida Department of State
designating the Series A Preferred Stock.

 

“Series A Preferred Stock” has the meaning specified in the introductory
paragraph to this Agreement.

 

“Sponsored Entity” means an entity sponsored by Inland Real Estate Investment
Corporation, a Delaware corporation, that is (i) a real estate investment trust
which is a reporting company under the Securities Exchange Act of 1934, as
amended, that will not impair the Company’s ability to satisfy the “five or
fewer” rule under Sections 856 and 542(a)(2) of the Internal Revenue Code of
1986, as amended, or (ii) reasonably approved by the Series A Holders.

 

“Third Party” means any Person other than the Company, any Holder and any of
their respective Affiliates.

 

“Transaction” has the meaning specified in the Recitals of this Agreement.

 

“Transfer” means any direct or indirect sale, assignment, mortgage, transfer,
pledge, gift, hypothecation or other disposition or transfer of, or any act
creating a trust (voting or otherwise) with respect to, capital stock or other
voting securities of the Company.

 

“Transfer Default Stock” has the meaning specified in Section 2.2(e) of this
Agreement.

 

“Transfer Notice” has the meaning specified in Section 2.2(a) of this Agreement.

 

“Transfer Offer” has the meaning specified in Section 2.2(a) of this Agreement.

 

“Transfer Stock” has the meaning specified in Section 2.2(a) of this Agreement.

 

“Voting Stock” has the meaning specified in the Recitals of this Agreement.

 

ARTICLE II

TRANSFERS

 

SECTION 2.1.                       Transfer Restrictions.  Until the seventh
anniversary of the Closing, Inland shall not Transfer any shares of its Voting
Stock, and if the Voting Stock has been converted into Common Stock, Inland
shall not Transfer any shares of such Common Stock, without the prior written
consent of a

 

3

--------------------------------------------------------------------------------


 

majority in interest of the Series A Preferred Stock, which consent shall not be
unreasonably withheld; provided, however, that Inland may Transfer its Voting
Stock (or Common Stock if converted) to a Sponsored Entity without obtaining the
consent of the Series A Holders; provided, further, that Inland or a Sponsored
Entity may pledge its Voting Stock (or Common Stock if converted) without
obtaining the consent of the Series A Holders if the pledge is made to a lender
in which the applicable indebtedness is secured by property of the Company and
the lender requires the pledge of the Voting Stock (or Common Stock if
converted) as additional collateral; provided, further, that if the Company
guarantees any indebtedness of Inland or any of its subsidiaries, the amount of
the guarantee will be treated as outstanding debt of the Company for purposes of
the covenants contained in Paragraph 8 of the Series A Articles of Amendment.

 

SECTION 2.2.                       Right of First Refusal.

 

If, at any time during the term of this Agreement but subject to Section 2.1,
any Holder (the “Offering Holder”) receives a Bona Fide Offer to purchase shares
of Capital Stock (the “Transfer Stock”) then owned by such Offering Holder which
such Offering Holder wishes to accept (a “Transfer Offer”) from any Third Party
or any other Holder (the “Offeror”), then the Offering Holder shall provide a
written notice (the “Transfer Notice”) of such Transfer Offer to each of the
other Holders (the “Offerees”) stating (A) such Holder’s intention to Transfer
all or a portion of its Capital Stock pursuant to the Bona Fide Offer, (B) the
number of shares of Capital Stock that such Holder proposes to Transfer, (C) the
name and address of the proposed transferee and (D) the offered purchase price
per share of the Capital Stock to be Transferred and the manner of payment
thereof.  The Transfer Notice shall be accompanied by a copy of the Bona Fide
Offer, which shall be in writing and signed by the proposed transferee.

 

The Offerees shall have the right and option, within 60 days after the date the
Transfer Notice is received by such Offerees, to accept irrevocably such offer
(subject to the pro rata adjustments set forth in Sections 2.2(c) and 2.2(d)),
in the aggregate, as to all but not less than all shares of Transfer Stock. 
Each Offeree that desires to exercise such option shall provide the Offering
Holder with written notice in the manner provided in Section 4.4 (the “Offeree
Notice”) (specifying the number of shares of the Transfer Stock as to which such
Offeree is accepting the offer) within such 60-day period.  If an Offeree does
not provide an Offeree Notice to the Offering Holder within such 60-day period,
such Offeree shall be deemed to have declined to exercise its rights under this
Section 2.2.

 

If a Holder Offeree or Holder Offerees, pursuant to the Offeree Notice(s),
accept(s) such offer to buy all the shares of Transfer Stock, the Offering
Holder and Offeree(s) shall close the sale of Transfer Stock within 15 days
after receipt of the final Offeree Notice by the Offering Holder.  No Offeree
shall have the right to acquire such shares of Transfer Stock unless all such
shares are being acquired in the aggregate by the Offerees pursuant to the
provisions of this Section 2.2.

 

If the aggregate number of shares of Transfer Stock as to which notices of
acceptance are provided by the Offerees exceeds the number of shares of Transfer
Stock, then (1) if Inland is an Offeree, Inland shall be allocated the number of
shares of Transfer Stock which Inland agreed to purchase on its notice of
acceptance and (2) the number of shares of any remaining Transfer Stock that
Inland did not agree to purchase on its notice of acceptance (of if Inland is
not an Offeree, the number of shares of Transfer Stock) shall be allocated among
the Offerees other than Inland (or if Inland is not an Offeree, the Offerees) as
follows: (i) each Offeree which provided a notice of acceptance shall first be
allocated the lesser of (A) the number of shares of Transfer Stock which such
Offeree agreed to purchase and (B) the total number of shares of Transfer Stock
offered in the Transfer Notice multiplied by the percentage of such Offeree
ownership interest in the Company relative to the ownership interest in the
Company of all of the accepting Offerees (treating for this purpose the Common
Stock held by Minto Delaware or any

 

4

--------------------------------------------------------------------------------


 

Affiliate thereof and the Series A Preferred Stock as a single class of stock
and the Voting Stock and the Common Stock held by Inland or an Affiliate thereof
as a single class of stock), and (ii) the balance of the shares of Transfer
Stock (if any) offered shall be reallocated among the Offerees accepting the
offer contained in the Transfer Notice in a proportion determined pursuant to
the formula set forth in the preceding clause (i)(B) (provided, that no Offeree
shall be allocated a number of shares of Transfer Stock that exceeds the number
of shares of Transfer Stock which such Offeree initially offered to purchase in
such Holder’s Offeree Notice, and no subsequent reallocations pursuant to this
clause (ii) shall include any Holder who has been allocated the full amount of
shares of Transfer Stock included in such Holder’s Offeree Notice pursuant to
this Section 2.2(d)) in continuous reallocations until all such remaining shares
have been reallocated fully among such Offerees; provided, that all allocations
referred to herein shall be determined in good faith by the Company in
accordance with the provisions of this Section 2.2 and any share amounts so
determined shall be rounded to avoid fractional shares.

 

If any shares of Transfer Stock are not purchased by an Offeree who or which
previously delivered a written notice of acceptance relating thereto
(collectively, the “Transfer Default Stock”), such shares of Transfer Default
Stock may be purchased by the other Offerees purchasing Transfer Stock within
five (5) Business Days of the date such sale was to occur (the “Default
Offerees”), allocated as follows:  (i) among such Default Offerees in proportion
to the number of shares of Transfer Stock otherwise being purchased by those
Default Offerees who agree to purchase Transfer Default Stock and (ii) the
balance of the shares of Transfer Default Stock (if any) offered shall be
reallocated among those Default Offerees who agree to purchase Transfer Default
Stock in the same proportion as set forth in the preceding clause (i) (provided,
that no Default Offeree shall be obligated to purchase more than the number of
shares of Transfer Default Stock which such Default Offeree agreed to purchase
pursuant to clause (i) above) in continuous reallocations until all such
remaining shares have been reallocated fully among such Default Offerees;
provided that, if the Default Offerees do not purchase all the Transfer Default
Stock, (x) the Offerees are automatically excused from the provisions of this
Section 2.2 and no Offeree may purchase any of the shares of Transfer Stock with
respect to which it previously delivered a written notice of acceptance thereto
and (y) the Offering Holder can sell all the shares of Transfer Stock to a Third
Party or other Holder pursuant to Section 2.4 below.  All allocations referred
to herein shall be determined in good faith by the Company in accordance with
the provisions of this Section 2.2 and any share amounts so determined shall be
rounded to avoid fractional shares.

 

Except as permitted by Section 2.5, no Stockholder may assign its rights under
Section 2.2.

 

SECTION 2.3.                       Transfer Mechanics. The closing of the
purchase of the Transfer Stock by the Offerees who have exercised the option
pursuant to Section 2.2 shall take place pursuant to the time limits set forth
in Section 2.2(c).  At such closing, the Offerees shall deliver to the Offering
Holder the appropriate per share cash consideration by wire transfer of
immediately available funds (unless otherwise specified in the Transfer Notice
provided to the Offerees), against delivery of certificates representing the
Transfer Stock so purchased duly endorsed.

 

SECTION 2.4.                       Transfers to Third Parties after the Holders
Decline Their Right of First Refusal.  Subject to the provisions of Article II
and Section 3.1 hereof, if at the end of the 60-day period following the giving
of the Transfer Notice, the Offerees shall not have collectively accepted the
offer contained in the Transfer Notice as to all shares of Transfer Stock
covered thereby, the Offering Holder shall have 30 days in which to sell the
Transfer Stock to the Offeror, at the same price and on the same terms and
conditions contained in the Transfer Notice.  No sale may be made to any Offeror
unless such Offeror agrees in writing to be bound by the terms and conditions of
this Agreement pursuant to the provisions of Article III.  Promptly after any
sale pursuant to this Section 2.4, the Offering Holder shall notify the Company
of the consummation thereof and shall furnish such evidence of the completion
(including time of completion) of such sale and of the terms and conditions
thereof as the Company may reasonably

 

5

--------------------------------------------------------------------------------


 

request.  If, at the end of such 30-day period, the Offering Holder has not
completed the sale of the Transfer Stock, such Stockholder shall no longer be
permitted to sell such shares pursuant to this Section 2.4 without again fully
complying with the provisions of this Article II and all the restrictions on
Transfer contained in this Agreement shall again be in effect with respect to
all such Holder’s shares of Capital Stock, including the Transfer Stock.

 

SECTION 2.5.                       Miscellaneous.  If a Holder Transfers any
shares of Capital Stock to a Permitted Transferee, then for purposes of
Article II hereof, any references to a Holder shall also include such Permitted
Transferee.

 

ARTICLE III

ADDITIONAL HOLDERS

 

SECTION 3.1.                       Transferee of Holders.  Each Holder shall
have the right to Transfer shares of Capital Stock (A) to a Permitted Transferee
or (B) in accordance with the provisions of Article II, to any Third Party; in
each case only if (i) such Transfer is not in violation of any covenants
contained in this Agreement, the Shareholders Agreement or the Put/Call
Agreement and (ii) prior to such Transfer, such transferee agrees in writing to
be bound (to the same extent as contemplated with respect to the Holder (or the
Permitted Transferee(s) thereof) transferring such shares of Capital Stock) by
the terms and conditions of this Agreement pursuant to a supplementary agreement
reasonably satisfactory in form and substance to the Board.  Upon entering into
such supplementary agreement, such transferee shall be deemed to be a Holder for
all purposes of this Agreement.

 

SECTION 3.2.                       Supplementary Agreement. The supplementary
agreement referred to in Section 3.1 above shall become effective upon its
execution by the Company and the new holder of Capital Stock, and it shall not
require the signatures or the consent of the other Holders (or their respective
Permitted Transferees).

 

ARTICLE IV

MISCELLANEOUS

 

SECTION 4.1.                       Binding Effect.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legal representatives, successors and assigns.

 

SECTION 4.2.                       Recapitalizations, Exchanges Affecting the
Common Stock.  The provisions of this Agreement shall apply, to the full extent
set forth herein, with respect to the Voting Stock, Common Stock and Series A
Preferred Stock, to any and all shares of Capital Stock or any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for, or in
substitution of the Voting Stock, Common Stock or Series A Preferred Stock, as
the case may be, by reason of a stock dividend, stock split, stock issuance,
reverse stock split, combination, recapitalization, reclassification, merger,
consolidation or otherwise.  Upon the occurrence of any of such events, amounts
hereunder shall be appropriately adjusted.

 

SECTION 4.3.                       Amendments.  This Agreement may be amended
only by a written instrument signed by each of the parties hereto.

 

SECTION 4.4.                       Notices.  All notices or other communications
required or permitted hereunder shall be in writing and shall be deemed given or
delivered: (i) when delivered personally or by

 

6

--------------------------------------------------------------------------------


 

commercial messenger; (ii) one business day following deposit with a recognized
overnight courier service, provided such deposit occurs prior to the deadline
imposed by such service for overnight delivery; (iii) when transmitted, if sent
by facsimile copy, provided confirmation of receipt is received by sender and
such notice is sent by an additional method provided hereunder, in each case
above provided such communication is addressed to the intended recipient thereof
as set forth below:

 

If to the Company, addressed to:

 

Minto Holdings (at the address below) and
Inland (at the address below)

 

If to Minto Delaware, addressed to:

 

c/o Minto Communities, LLC

4400 West Sample Road

Coconut Creek, FL  33073-3450

Attention:  President

 

If to Minto Holdings, addressed to:

 

Minto Holdings, Inc.

Suite 300

427 Laurier Avenue West

Ottawa, Ontario, Canada

KIR 7Y2

Attention:  President

 

with a copy to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, NY  10019

Attention: Larry P. Medvinsky

Facsimile:  (212) 878 8375

 

If to Inland, addressed to:

 

Inland American Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention: Brenda G. Gujral

 

with a copy to:

 

The Inland Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention: Robert H. Baum

 

Shefsky & Froelich Ltd.

111 East Wacker Drive

 

7

--------------------------------------------------------------------------------


 

Suite 2800

Chicago, Illinois 60601

Attention: Michael J. Choate, Esq.

Facsimile:  (312) 275-7554

 

SECTION 4.5.                       Applicable Law.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF ILLINOIS (WITHOUT
GIVING EFFECT TO ANY CONFLICTS OR CHOICE OF LAWS PROVISIONS THAT WOULD CAUSE THE
APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER JURISDICTION).

 

SECTION 4.6.                       Section Headings.  The descriptive headings
of sections and paragraphs of this Agreement are inserted for convenience only,
and do not constitute a part of this Agreement and shall not affect in any way
the meaning or interpretation of this Agreement.

 

SECTION 4.7.                       Counterparts.  This Agreement and any
amendments hereto may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

SECTION 4.8.                       Termination.  This Agreement (other than
Sections 4.11, 4.12 and 4.13) shall terminate upon the written consent of each
of the parties hereto.

 

SECTION 4.9.                       Entire Agreement.  This Agreement and the
other writings and agreements referred to herein or delivered pursuant hereto or
contemporaneously herewith which form a part hereof contain the entire
understanding of the parties hereto with respect to its subject matter.  This
Agreement supersedes and renders null and void all prior agreements and
understandings between the parties with respect to the subject matter hereof.

 

SECTION 4.10.                 Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 4.11.                 Consent to Jurisdiction.  SUBJECT TO THE
PROVISIONS OF SECTION 4.13, EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, AS WELL AS TO THE
JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR
THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, INCLUDING, WITHOUT LIMITATION, ANY
PROCEEDING RELATING TO ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL
REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION
OR AWARD.

 

SECTION 4.12.                 Waiver of Right to Jury Trial.  EACH OF THE
PARTIES HERETO HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR OTHER PROCEEDING BROUGHT IN CONNECTION WITH THIS AGREEMENT, ANY OF THE
OTHER TRANSACTION DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

8

--------------------------------------------------------------------------------


 

SECTION 4.13.                 Arbitration.  All disputes arising out of, in
connection with, or in any way related to this Agreement among the parties to
this Agreement which are not resolved within six (6) months of an Indemnified
Party’s sending of a notice of claim with respect thereto (each an “Arbitrated
Claim”), shall be resolved by binding arbitration, and each party hereto hereby
waives any right it may otherwise have to such a resolution of any Arbitrated
Claim by any means other than arbitration pursuant to this Section 4.13.  As a
minimum set of rules in the arbitration, the parties agree as follows:

 

The place of the arbitration shall be Chicago, Illinois.  The arbitration must
be held in the English language in accordance with the Streamlined Arbitration
Rules and Procedures of JAMS in effect on the date hereof, except as modified by
this Agreement.

 

The arbitration will be held before a single arbitrator selected by the
(i) Inland and (ii) Minto Delaware.  If the respective parties in interest
cannot agree on an arbitrator within thirty (30) days of the delivery of an
Arbitration Demand (as defined below), JAMS will appoint such arbitrator.  The
arbitrator will be knowledgeable regarding commercial transactions similar in
nature to the transactions contemplated by this Agreement.

 

Any party or parties initiating arbitration (the “Arbitration Claimants”) will
give to the other party or parties (the “Arbitration Respondents”) notice of
their intention to arbitrate (the “Arbitration Demand”).  The Arbitration Demand
will contain a notice regarding the nature of the claim.  The Arbitration
Respondents will file an answering statement (the “Arbitration Answer”) within
thirty (30) days after the Arbitration Demand.  The Arbitration Answer will
contain a statement setting forth in reasonable detail the Arbitration
Respondents’ responses and defenses to the Arbitrated Claim.  If the Arbitration
Respondents assert a counterclaim, (i) the Arbitration Respondents shall send it
with the Arbitration Answer and such counterclaim must include a statement
setting forth in reasonable detail the nature of the counterclaim, the amount
involved, if any, and the remedy sought, and (ii) the Arbitration Claimants will
file a reply statement (the “Arbitration Reply”) as soon as is reasonably
practicable, but in no event later than thirty (30) days, after the
counterclaim. The Arbitration Reply will contain a statement setting forth in
reasonable detail the Arbitration Claimants’ responses and defenses to the
counterclaim.  If no Arbitration Answer or Arbitration Reply is given within the
stated time, the claim or the counterclaim will be assumed to be granted. 
Failure to file an Arbitration Answer or Arbitration Reply will not operate to
delay the arbitration.

 

Unless the parties to the arbitration agree otherwise, the arbitrator may order
depositions only for good cause and each party to the Arbitrated Claim may make
such document requests and other discovery (other than depositions) as permitted
in accordance with the Streamlined Arbitration Rules and Procedures of JAMS in
effect on the date hereof.

 

The arbitration hearings will be conducted over a period not to exceed thirty
(30) days commencing as of the date of the first hearing.  The arbitrator shall
make a final decision on the Arbitrated Claim within thirty (30) days of the
final hearing.  The arbitrator may make such orders with regard to scheduling,
allocation of hearing time, or otherwise as he or she deems appropriate to
achieve compliance with these time limitations.  The parties have included the
foregoing provisions limiting the scope and extent of the arbitration with the
intention of providing for prompt, economic and fair resolution of any dispute
submitted to arbitration.

 

the Arbitration Claimants, on the one hand, and the Arbitration Respondents, on
the other, will, as an initial matter, equally bear the costs and fees of the
arbitration, if applicable, but the arbitrator shall award such costs in inverse
proportion as the Arbitration Claimants, on the one hand, and the Arbitration
Respondents, on the other, may prevail on the matters resolved by the arbitrator
(based on the variance of their respective proposed Arbitration Demand,
Arbitration Answer and/or Arbitration Reply, as

 

9

--------------------------------------------------------------------------------


 

applicable, from the determination of the arbitrator), which proportionate
allocations shall be determined by the arbitrator at the time the determination
of the arbitrator is rendered on the merits of the matters submitted.

 

The arbitrator shall enter a written award specifying the basis for his or her
decision, including findings of fact and conclusions of law, the basis for the
Damages award and a breakdown of the Damages awarded, and the basis for any
other remedy.  Any party dissatisfied with the award may invoke the JAMS
Optional Arbitration Appeal Procedure (based on the rules therefor in effect at
the time of this Agreement).  Such JAMS Optional Arbitration Appeal shall be
limited to whether there are any erroneous conclusions of law, or any findings
of fact not supported by substantial evidence.  The appellate arbitral panel may
vacate, modify, correct, or affirm the award in whole or in any part.  The award
(as modified, corrected, or affirmed by the appellate arbitral panel, or if no
such JAMS appeal is taken, as originally rendered by the arbitrator) will be
considered as a final and binding resolution of the disagreement.

 

Any arbitration proceeding will be conducted on a confidential basis, and any
Confidential Information disclosed during any such proceeding will be kept
confidential by the parties to such proceeding and by the arbitrator.

 

The arbitrator’s discretion to fashion remedies hereunder will be no broader or
narrower than the legal and equitable remedies available to a court before which
such Arbitrated Claim may have been brought but for this Section 4.13, unless
the parties expressly state elsewhere in this Agreement that parties will be
subject to broader or narrower legal and equitable remedies than would be
available under the law governing this Agreement.

 

The arbitral award will be the exclusive remedy of the parties for all claims,
counterclaims, issues or accountings presented or pleaded to the arbitrator. 
The award will include interest from the date of the Arbitrated Claim until the
award is fully paid, computed at the then-prevailing U.S. prime rate, plus five
percent (5%).  Any additional costs, fees or expenses incurred in enforcing the
arbitral award (or successfully resisting it) will be borne by the party against
which enforcement is sought if such award is successfully enforced (or borne by
the party seeking to enforce such award if the resisting party successfully
resists its enforcement).  Any party may enforce an arbitral award in any court
of competent jurisdiction.

 

SECTION 4.14.                 No Conflicting Agreement.  Neither the Company nor
any Holder will, on or after the date of this Agreement, enter into any
agreement with respect to the shares of Capital Stock beneficially owned or held
of record by it which conflicts with the provisions hereof.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Supplemental Shareholders
Agreement as of the date first above written.

 

 

 

MINTO (DELAWARE), LLC

 

 

 

 

 

 

 

By:

  /s/ J. Eric McKinney

 

 

  Name:

J. Eric McKinney

 

 

  Title:

Executive Vice President

 

 

 

 

 

 

 

By:

  /s/ Peter Goring

 

 

  Name:

Peter Goring

 

 

  Title:

Executive Vice President

 

 

 

 

INLAND AMERICAN REAL ESTATE TRUST, INC.

 

 

 

 

 

 

 

By:

  /s/ Brenda Gail Gujral

 

 

  Name:

Brenda Gail Gujral

 

 

  Title:

President

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Holders of Common Stock

 

Minto (Delaware), LLC

 

Holders of Series A Preferred Stock

 

Minto (Delaware), LLC

 

--------------------------------------------------------------------------------